Exhibit 10.9

 

NONQUALIFIED STOCK OPTION AGREEMENT

Quanex Corporation

1996 Employee Stock Option and Restricted Stock Plan

 

 

This STOCK OPTION AGREEMENT (the “Agreement”) is made between QUANEX
CORPORATION, a Delaware corporation (the “Company”), and
                                        (the “Optionee”).  The Board of
Directors of the Company has adopted the Quanex Corporation 1996 Employee Stock
Option and Restricted Stock Plan (the “Plan”), which is incorporated by
reference herein.  The Company considers that its interests will be served by
granting the Optionee an option to purchase shares of common stock of the
Company as an inducement for [his] [her] continued and effective performance of
services for the Company.  Any term used in this Agreement that is not
specifically defined herein shall have the meaning specified in the Plan.

 

IT IS AGREED:

 


1.                                       SUBJECT TO THE TERMS OF THE PLAN AND
THIS AGREEMENT, ON                              , 200   (THE “DATE OF GRANT”),
THE COMPANY HEREBY GRANTS TO THE OPTIONEE A NONQUALIFIED STOCK OPTION (THE
“OPTION”) TO PURCHASE                             SHARES OF THE COMMON STOCK OF
THE COMPANY, $.50 PAR VALUE PER SHARE, AT A PRICE OF $                     PER
SHARE, SUBJECT TO ADJUSTMENT AS PROVIDED IN THE PLAN.  THE OPTION IS FULLY
EXERCISABLE AT ALL TIMES UNTIL THE EXPIRATION OF THE OPTION.


 


2.                                       EXCEPT AS SPECIFIED BELOW, THE OPTION
GRANTED TO THE OPTIONEE UNDER THIS AGREEMENT SHALL NOT BE TRANSFERABLE OR
ASSIGNABLE BY THE OPTIONEE OTHER THAN BY WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION, AND SHALL BE EXERCISABLE DURING THE OPTIONEE’S LIFETIME ONLY BY
[HIM] [HER].  THE OPTIONEE MAY TRANSFER THIS OPTION TO A MEMBER OR MEMBERS OF
[HIS] [HER] IMMEDIATE FAMILY, A TRUST UNDER WHICH [HIS] [HER] IMMEDIATE FAMILY
MEMBERS ARE THE ONLY BENEFICIARIES AND A PARTNERSHIP OF WHICH [HIS] [HER]
IMMEDIATE FAMILY MEMBERS ARE THE ONLY PARTNERS.  FOR THIS PURPOSE, “IMMEDIATE
FAMILY” MEANS THE OPTIONEE’S SPOUSE, CHILDREN, STEPCHILDREN, GRANDCHILDREN,
PARENTS, GRANDPARENTS, SIBLINGS (INCLUDING HALF BROTHERS AND SISTERS), AND
INDIVIDUALS WHO ARE FAMILY MEMBERS BY ADOPTION.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT, SUCH A TRANSFEREE OF THE OPTION GRANTED UNDER THIS
AGREEMENT MAY EXERCISE THE OPTION DURING THE OPTIONEE’S LIFETIME.  NONE OF THE
COMPANY, ITS EMPLOYEES OR DIRECTORS MAKES ANY REPRESENTATIONS OR GUARANTEES
CONCERNING THE TAX CONSEQUENCES ASSOCIATED WITH THE INCLUSION OF THIS PROVISION
IN THIS AGREEMENT, THE OPTIONEE’S TRANSFER OF THE OPTION GRANTED UNDER THIS
AGREEMENT OR TRANSFEREE’S EXERCISE OF THE OPTION.  IT IS THE SOLE RESPONSIBILITY
OF THE OPTIONEE TO SEEK ADVICE FROM [HIS] [HER] OWN TAX ADVISORS CONCERNING
THOSE TAX CONSEQUENCES.  THE OPTIONEE IS ENTITLED TO RELY UPON ONLY THE TAX
ADVICE OF HIS OWN TAX ADVISORS.


 


3.                                       THE OPTION SHALL TERMINATE AND BECOME
NULL AND VOID ON THE EARLIEST OF (A) THE LAST DAY OF THE TEN-YEAR PERIOD
COMMENCING ON THE DATE OF GRANT, (B) THE LAST DAY OF THE THREE-MONTH PERIOD
COMMENCING ON THE DATE ON WHICH THE OPTIONEE CEASES TO BE A MEMBER OF THE BOARD
OF DIRECTORS FOR ANY REASON OTHER THAN DEATH, DISABILITY OR RETIREMENT, OR (C)
THE LAST DAY OF THE THREE-YEAR PERIOD COMMENCING ON THE DATE ON WHICH THE
OPTIONEE CEASES TO BE A MEMBER OF THE BOARD OF DIRECTORS DUE TO DEATH,
DISABILITY OR RETIREMENT. UPON THE DEATH OF THE OPTIONEE PRIOR

 

--------------------------------------------------------------------------------


 


TO THE EXPIRATION OF [HIS] [HER] OPTION, [HIS] [HER] EXECUTORS, ADMINISTRATORS
OR ANY PERSON OR PERSONS TO WHOM [HIS] [HER] OPTION MAY BE TRANSFERRED BY WILL
OR BY THE LAWS OF DESCENT AND DISTRIBUTION, SHALL HAVE THE RIGHT, AT ANY TIME
PRIOR TO THE EXPIRATION DATE OF THE OPTION TO EXERCISE THE OPTION WITH RESPECT
TO THE NUMBER OF SHARES THAT THE OPTIONEE WOULD HAVE BEEN ENTITLED TO EXERCISE
IF [HE] [SHE] WERE STILL ALIVE.


 


4.                                       THIS AGREEMENT MAY NOT BE CHANGED OR
TERMINATED ORALLY BUT ONLY BY AN AGREEMENT IN WRITING SIGNED BY THE PARTY
AGAINST WHOM ENFORCEMENT OF ANY SUCH CHANGE OR TERMINATION IS SOUGHT.


 


5.                                       THE COMPANY SHALL NOT BE DEEMED BY THE
GRANT OF THE OPTION TO BE REQUIRED TO RETAIN THE SERVICES OF THE OPTIONEE FOR
ANY PERIOD.


 


6.                                       THE OPTIONEE SHALL NOT HAVE ANY RIGHTS
AS A STOCKHOLDER WITH RESPECT TO ANY SHARES COVERED BY THE OPTION UNTIL THE DATE
OF THE ISSUANCE OF THE STOCK CERTIFICATE OR CERTIFICATES TO [HIM] [HER] FOR SUCH
SHARES FOLLOWING HIS EXERCISE OF THE OPTION PURSUANT TO ITS TERMS AND CONDITIONS
AND PAYMENT FOR THE SHARES.  NO ADJUSTMENT SHALL BE MADE FOR DIVIDENDS OR OTHER
RIGHTS FOR WHICH THE RECORD DATE IS PRIOR TO THE DATE SUCH CERTIFICATE OR
CERTIFICATES ARE ISSUED.


 


7.                                       THE OPTIONEE CONSENTS TO THE PLACING ON
THE CERTIFICATE FOR ANY SHARES COVERED BY THE OPTION OF AN APPROPRIATE LEGEND
RESTRICTING RESALE OR OTHER TRANSFER OF SUCH SHARES EXCEPT IN ACCORDANCE WITH
THE SECURITIES ACT OF 1933 AND ALL APPLICABLE RULES THEREUNDER.


 


8.                                       IN THE EVENT OF ANY DIFFERENCE OF
OPINION CONCERNING THE MEANING OR EFFECT OF THE PLAN OR THIS AGREEMENT, SUCH
DIFFERENCE SHALL BE RESOLVED BY THE COMMITTEE REFERRED TO IN THE PLAN.


 


9.                                       THE VALIDITY, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
TEXAS.  ANY INVALIDITY OF ANY PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE
VALIDITY OF ANY OTHER PROVISION.


 


10.                                 ALL OFFERS, NOTICES, DEMANDS, REQUESTS,
ACCEPTANCES OR OTHER COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN DULY MADE OR GIVEN IF MAILED BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED.  ANY SUCH NOTICE MAILED TO THE COMPANY SHALL BE
ADDRESSED TO ITS PRINCIPAL OFFICE, AND ANY NOTICE MAILED TO THE OPTIONEE SHALL
BE ADDRESSED TO THE OPTIONEE’S RESIDENCE ADDRESS AS IT APPEARS ON THE BOOKS AND
RECORDS OF THE COMPANY OR TO SUCH OTHER ADDRESS AS EITHER PARTY MAY HEREAFTER
DESIGNATE IN WRITING TO THE OTHER.


 


11.                                 THIS AGREEMENT SHALL, EXCEPT AS HEREIN
STATED TO THE CONTRARY, INURE TO THE BENEFIT OF AND BIND THE LEGAL
REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF THE PARTIES HERETO.


 


12.                                 THIS OPTION IS A NONQUALIFIED STOCK OPTION
WHICH IS NOT INTENDED TO BE GOVERNED BY SECTION 422 OF THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED.


 


13.                                 IN ACCEPTING THIS OPTION, THE OPTIONEE
ACCEPTS AND AGREES TO BE BOUND BY ALL THE TERMS AND CONDITIONS OF THE PLAN WHICH
PERTAIN TO NONQUALIFIED STOCK OPTIONS GRANTED UNDER THE PLAN.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the day and year first above written.

 

 

 

 

QUANEX CORPORATION

 

 

 

 

 

By:

 

 

 

Raymond A. Jean

 

 

Chairman, President and CEO

 

 

Accepted:

 

 

 

 

 

 

 

 

Optionee

 

 

 

 

 

 

 

 

Date

 

 

3

--------------------------------------------------------------------------------